11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT

DOH Oil Company,                            * From the 118th District Court
                                              of Martin County,
                                              Trial Court No. 7033.

Vs. No. 11-19-00076-CV                      * November 19, 2020

QEP Resources, Inc.,                        * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

    This court has considered the parties’ agreed motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against DOH Oil Company.